    Case 19-10017-SMT    Doc 90   Filed 08/04/20 Entered 08/04/20 16:31:51    Desc Main
                                  Document Page 1 of 4
The document below is hereby signed.

Signed: August 4, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     EVERALD FITZGERALD THOMPSON,          )     Case No. 19-00132
                                           )     (Chapter 11)
                     Debtor.               )
     ____________________________          )
                                           )
     BARBARA MCNALLY,                      )
                                           )
                         Plaintiff,        )
                                           )
                  v.                       )
                                           )     Adversary Proceeding No.
     EVERALD FITZGERALD THOMPSON,          )     19-10017
                                           )     Not for publication in
                         Defendant.        )     West’s Bankruptcy Reporter.

                        MEMORANDUM DECISION AND ORDER
                 FIXING FEES FOR SUCCESSFUL MOTION TO COMPEL

          This court’s order (Dkt. No. 85) granting the plaintiff’s

     motion to compel discovery (Dkt. No. 47) directed that fees and

     costs incurred in pursuing the Motion will be granted.                  The

     plaintiff filed a statement of fees and costs (Dkt. No. 83) and

     the defendant has filed an opposition (Dkt. No. 87) to which the

     plaintiff has replied (Dkt. No. 89).
Case 19-10017-SMT   Doc 90   Filed 08/04/20 Entered 08/04/20 16:31:51   Desc Main
                             Document Page 2 of 4


      The plaintiff requests fees based on the Salazar/LSI matrix

that may be applied for “complex federal litigation” but offers

the USAO Attorney’s Fee Matrix as an alternate basis.              The

defendant would base fees on a rate reduced from the USAO

Attorney’s Fee Matrix.

      I will award fees based on the full amount from the USAO

Attorney’s Fee Matrix.       The issues being litigated in this

adversary proceeding are difficult, but I doubt if they fit in

the category of “complex federal litigation.”             This court

routinely has to approve (or disapprove) fees of attorneys for

debtors in possession and trustees, as well as award fees on

occasion for sanctions under Fed. R. Bankr. P. 9011, for civil

contempt, and for failure to provide discovery.             Based on the

billing rates the court has seen in matters of similar complexity

for work performed by attorneys of comparable experience, the

rates of $637 per hour and $353 per hour are more reasonable

rates for fees to be awarded than the higher rates from the

Salazar/LSI Matrix.     The defendant has not stated any valid basis

for reducing these rates, nor does the court find any.

      With respect to the hours for which these rates will be

applied, I will award fees for all of the hours claimed by the

plaintiff.   The tasks performed here were of a discrete and

limited nature.     The amounts of time spent producing the motion

to compel (Dkt. No. 47) and the reply in support of that Motion


                                       2
Case 19-10017-SMT   Doc 90   Filed 08/04/20 Entered 08/04/20 16:31:51    Desc Main
                             Document Page 3 of 4


(Dkt. No. 55), and preparing for and attending the hearing on the

Motion are reasonable amounts of time for those tasks.                  This

application for fees does not entail anywhere near the scope of

fees sought in Role Models America, Inc. v. Brownlee, 353 F.3d

962 (D.C. Cir. 2004), or require this court to split out any time

for unrelated case work such as was billed there, id. at 971.                  In

the context of this matter, the plaintiff’s application here is,

as in Woodland v. Viacom Inc., 255 F.R.D. 278, 282 (D.D.C. 2008),

“sufficiently detailed” because it allows this court to “make an

independent determination whether or not the hours claimed are

justified.”   Id. (quoting National Ass'n of Concerned Veterans v.

Secretary of Defense, 675 F.2d 1319, 1327 (D.C. Cir. 1982)).

And I find that the hours claimed here are justified.

      For example, the defendant argues, Docket Number 87, at 8,

that Mr. Fortini spent the same number of hours (3.25) working on

the Motion to Compel and on the Reply to Defendant's Response.

Upon examining the arguments in Defendant’s Response that

Mr. Fortini had to address in the Reply, and upon an examination

of the five pages of argument in the Reply, I conclude that 3.25

hours was reasonable for preparing the Reply.             Similarly,

although Mr. Ponds did not indicate the date that he “spent one

(1) hour reviewing the Plaintiff’s Motion to Compel and the

attached exhibits to the Motion to Compel,” Docket Number 83-3,

at 4, para. 9, Mr. Ponds signed the Motion to Compel as the


                                       3
Case 19-10017-SMT                                                                                    Doc 90      Filed 08/04/20 Entered 08/04/20 16:31:51   Desc Main
                                                                                                                 Document Page 4 of 4


senior attorney representing the plaintiff, and one hour was a

reasonable amount of review time for performing that task.

                              In light of the foregoing, it is

                              ORDERED that the plaintiff, Barbara McNally, recover of the

defendant, Everald Fitzgerald Thompson, the sum of $23,975.00 as

fees and costs she incurred in pursuing the motion to compel.

                                                                                                                                     [Signed and dated above.]

Copies to: All counsel of record.




R:\Common\TeelSM\SMS\Fee Awards\Order Fixing Fees for Motion to Compel - 19-10017 - McNally v. Thompson_v2.wpd
                                                                                                                           4
